DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is indefinite because the Fig. 4 shows the sensor circuit board is disposed upward of the LED board, instead of downward as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-12, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara et al. (10,286,529 B2) in view of Bublitz et al. (9,764,486).
Kiyohara et al. discloses the invention substantially as claimed including a brushless motor 22 having a rotor 24 that is rotatable relative to a stator 23, a fan 45 disposed forward of the rotor; a sensor circuit board 33 disposed rearward of the rotor; a motor housing 4, a grip housing 7 connected to the motor housing, a battery-holding housing 13 connected to the grip housing; a control circuit board 19 disposed inside the grip housing (see Fig. 5) and configured to control energization of the brushless motor, a 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyohara et al. (10,286,529 B2) in view of Bublitz et al. (9,764,486) as applied to claim 1 above, and further in view of Tsai (2003/0163921 A1).
The modified device of Bublitz et al. discloses the invention substantially as claimed except for a light for illuminating the shear part, the light being provided on an upper surface of the grip housing.  However, Tsai teaches the use of a light 14 for illuminating the shear part, the light being provided on an upper surface (see Fig. 1) of the grip housing 10 for the purpose of illuminating the cutting area. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Bublitz et al. by providing the above limitation as taught by Tsai in order to obtain a device that illuminates the cutting area. 

Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/OMAR FLORES SANCHEZ/          Primary Examiner, Art Unit 3724